FILED
                            NOT FOR PUBLICATION                              OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10520

               Plaintiff - Appellee,             D.C. No. 4:09-cr-02816-JMR

  v.
                                                 MEMORANDUM *
SERGIO SANTOS-BERNAL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                      John M. Roll, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Sergio Santos-Bernal appeals from his guilty-plea conviction and 52-month

sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Santos-Bernal’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided Santos-Bernal with the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




                                          2                                    10-10520